Exhibit 10.1
 


TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT




This TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of this 29th day of May, 2009 by and among BANK OF AMERICA,
N.A., as successor by merger to LaSalle Business Credit, LLC, as administrative
agent and collateral agent (in such agent capacities, “Agent”) for itself and
all other lenders from time to time a party hereto (“Lenders”), located at
135 South LaSalle Street, Chicago, Illinois 60603-4105, PROTECTIVE APPAREL
CORPORATION OF AMERICA, a New York corporation (“PACA”), POINT BLANK BODY ARMOR
INC., a Delaware corporation (“Point Blank”) and LIFE WEAR TECHNOLOGIES, INC., a
Florida corporation (“Life Wear”, and together with PACA and Point Blank,
collectively, the “Borrowers” and each, individually, a “Borrower”) and POINT
BLANK SOLUTIONS, INC., a Delaware corporation (the “Parent” and a
“Guarantor”).  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them by the Loan Agreement (as
hereinafter defined).
 
RECITALS
 
WHEREAS, Borrowers, Parent, Agent and Lenders have entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 3, 2007 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”);
 
WHEREAS, Borrowers, Parent, Agent and Lenders have agreed to the amendments set
forth herein;
 
NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrowers, Parent, Agent and
Lenders hereby agree as follows:
 
SECTION 1.         Amendments.
 
(a)           Section 2 of the Loan Agreement is hereby amended by amending and
restating Section 2(e) to read as follows:
 
“(e)           Term Loan.  (i) The parties hereto agree that as of October 31,
2008,  a portion of the outstanding principal amount of Revolving Loans equal to
$10,000,000 shall be converted into a separate term loan issued by the Borrowers
in the original principal amount of $10,000,000 (herein, the “Term Loan”)
evidenced by this Agreement and any promissory note executed under Section 2(c)
of this Agreement and shall be allocated ratably to the Lenders holding
Revolving Loans as of such date.  Simultaneously with such conversion, the
outstanding principal amount of the Revolving Loans shall be deemed to be
reduced by $10,000,000.  The obligation of the Borrowers to repay the Term Loan
shall be joint and several and the Term Loan, together with all accrued and
unpaid interest thereon, shall be repaid in full on August 30, 2009 (“Scheduled
Term Loan Maturity Date”) or earlier, if required to be repaid in accordance
with clause (ii) below or Section 16 of this Agreement.  The Term Loan shall at
all times be a Base Rate Loan and shall bear interest in accordance with Section
4(a) of this Agreement.  On or prior to the Scheduled Term Loan Maturity Date,
Borrowers may repay the Term Loan in full (but not in part), together with all
accrued and unpaid interest thereon, from proceeds of Revolving Loans up to an
amount such that Availability is not less than $2,000,000 after giving effect to
such repayment (provided, that such $2,000,000 Availability level shall be
deemed adjusted downward by the amount of any additional availability blocks
over $3,000,000 that are added pursuant to subsection 2(a)(v) but in no event
shall such Availability level be less than $0).  If the outstanding principal
amount of the Term Loan, together with accrued and unpaid interest thereon, is
not paid on the Scheduled Term Loan Maturity Date (or such earlier date when
due), Agent may make demand under that certain Corporate Guaranty executed in
favor of Agent on October 31, 2008 (as amended, restated or reaffirmed from time
to time, the “Corporate Guaranty”) in addition to any other rights and remedies
Agent may exercise under this Agreement and the Other Agreements.
 

--------------------------------------------------------------------------------


 
(ii)  Notwithstanding anything herein to the contrary, Borrowers agree to prepay
the principal amount of the Term Loan on June 30, 2009 in the principal amount
of $1,500,000 and on July 30, 2009 in the principal amount of $1,500,000.  On
such installment due dates, Borrowers may make such prepayments from proceeds of
Revolving Loans up to an amount such that Availability is not less than
$2,000,000 after giving effect to such prepayment (provided, that such
$2,000,000 Availability level shall be deemed adjusted downward by the amount of
any additional availability blocks over $3,000,000 that are added pursuant to
subsection 2(a)(v) but in no event shall such Availability level be less than
$0).  If any such prepayment installment is not paid on the date specified in
this clause (ii), Agent may make demand under the Corporate Guaranty for any
balance owing on such installment in addition to any other rights and remedies
Agent may exercise under this Agreement and the Other Agreements.
 
(iii) To the extent the Term Loan under Section 2(e) is not repaid in full on
the Scheduled Term Loan Maturity Date, Borrowers shall pay to Agent an
additional $50,000 amendment fee in connection with that certain Sixth Amendment
to Loan and Security Agreement dated as of October 31, 2008 among Borrowers,
Parent, Lenders party thereto and Agent, which fee shall be for the ratable
benefit of the Lenders executing such amendment.
 
(iv)  any Event of Default resulting from the non-payment of any portion of the
Term Loan when due and payable shall be deemed waived upon the satisfaction of
such payment in full in cash though a payment by the guarantor under the
Corporate Guaranty within three(3) Business Days of such Event of Default.”
 
(b)           The Term Note in the principal amount of $10,000,000 executed on
October 31, 2008 by Borrowers in favor of Bank of America, N.A. is hereby
amended by deleting reference to the date “May 29, 2009” and replacing it with
the date “August 30, 2009”.
 
2

--------------------------------------------------------------------------------


 
SECTION 2.         Effectiveness.  The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions precedent:
 
(a)           This Amendment shall have been duly executed and delivered by
Borrowers and Parent (collectively, “Amendment Parties”), Agent and each Lender;
 
(b)           No Default or Event of Default shall have occurred and be
continuing.
 
(c)           The representations and warranties contained herein shall be true
and correct in all material respects;
 
(d)           Agent shall have received an amendment and reaffirmation of that
certain Corporate Guarantee dated as of October 31, 2008 in favor of Agent, in
form and substance satisfactory to Agent; and
 
(f)            Agent shall have received an amendment to that certain side
letter dated as of October 31, 2008 in favor of Point Blank Solutions, Inc., in
form and substance satisfactory to Agent.
 
SECTION 3.        Representations and Warranties.  In order to induce Agent and
each Lender to enter into this Amendment, each Amendment Party hereby represents
and warrants to Agent and each Lender, which representations and warranties
shall survive the execution and delivery of this Amendment, that:
 
(a)           all of the representations and warranties contained in the Loan
Agreement and in each of the Other Agreements are true and correct in all
material respects as of the date hereof after giving effect to this Amendment,
except to the extent that any such representations and warranties expressly
relate to an earlier date;
 
(b)           the execution, delivery and performance by Amendment Parties of
this Amendment has been duly authorized by all necessary corporate action
required on their part and this Amendment, the Loan Agreement and the Other
Agreements are the legal, valid and binding obligation of Amendment Parties
enforceable against Amendment Parties in accordance with its terms, except as
its enforceability may be affected by the effect of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights or remedies of creditors
generally, and by general limitations on the availability of equitable remedies;
 
(c)           neither the execution, delivery and performance of this Amendment
by Amendment Parties, the performance by Amendment Parties of the Loan Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Amendment
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Amendment Party or
any of its Subsidiaries is a party or by which any Amendment Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived or consented to herein or by a
written waiver document, a copy of which has been delivered to Agent on or
before the date hereof; and
 
3

--------------------------------------------------------------------------------


 
(d)           no Default or Event of Default has occurred and is continuing.
 
SECTION 4.         Reference to and Effect Upon the Loan Agreement.
 
(a)           Except as specifically set forth above, the Loan Agreement and
each of the Other Agreements shall remain in full force and effect and are
hereby ratified and confirmed; and
 
(b)           the amendments set forth herein are effective solely for the
purposes set forth herein and shall be limited precisely as written, and shall
not be deemed to (i) be a consent to any amendment, waiver or modification of
any other term or condition of the Loan Agreement or any of the Other Agreements
except as specifically set forth herein, (ii) operate as a waiver or otherwise
prejudice any right, power or remedy that Agent or Lenders may now have or may
have in the future under or in connection with the Loan Agreement or any of the
Other Agreements except as specifically set forth herein, (iii) constitute a
waiver of any provision of the Loan Agreement or any of the Other Agreements,
except as specifically set forth herein, or (iv) constitute a waiver of any
Event of Default existing on the date hereof or arising after the date hereof
and Agent and Lenders hereby reserve all rights and remedies under the Loan
Agreement and the Other Agreements as a result of such Events of Default.  Upon
the effectiveness of this Amendment, each reference in the Loan Agreement to
“this Agreement”, “herein”, “hereof” and words of like import and each reference
in the Loan Agreement and the Other Agreements to the Loan Agreement shall mean
the Loan Agreement as amended hereby.  This Amendment shall be construed in
connection with and as part of the Loan Agreement.  Each Amendment Party hereby
acknowledges and agrees that there is no defense, setoff or counterclaim of any
kind, nature or description to the Liabilities or the payment thereof when due.
 
SECTION 5.        Costs And Expenses.  To the extent provided in Section
4(c)(iv) of the Loan Agreement, Borrowers agree to reimburse Agent for all fees,
costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.
 
SECTION 6.         GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.         Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.
 
SECTION 8.         Counterparts.  This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.
 
 
[Signature Pages Follow]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.
 
BORROWERS:




PROTECTIVE APPAREL CORPORATION OF AMERICA
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
Acting President





POINT BLANK BODY ARMOR INC.
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
Acting President





LIFE WEAR TECHNOLOGIES, INC.
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
Acting President









PARENT:






POINT BLANK SOLUTIONS, INC.
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
Acting CEO



 
[Signature Page to Twelfth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------






AGENT AND LENDER:




BANK OF AMERICA, N.A., as successor by merger to LaSalle Business Credit, LLC
 
By:
/s/ David S. Oppenheimer
Name:
David S. Oppenheimer
Title:
SVP


 
 
 
 
 
[Signature Page to Twelfth Amendment to Loan and Security Agreement]